DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/236,559 filed on 12/30/2018 have been examined.
The amendment filed on 12/10/2020 has been entered and fully considered.
Claims 1, 3, 5-6, 8, 12, 14, 16-17, and 19-20 have been amended.
Claims 2 and 13 have been canceled.
Claims 1, 3-12, and 14-20 are pending in Instant Application.


Response to Arguments
In regards to rejection under 35 U.S.C. § 102 (a)(2): Applicant’s amendments and arguments with respect to claims 1-5, 9, 12-16, and 20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(2) to claims 1-5, 9, 12-16, and 20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 6, 8, 10-11, 17, and 19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 6, 8, 10-11, 17, and 19 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed over the prior art of record.
The closest prior art of record is Koura et al. [USPGPub 20170112344], hereinafter referred to as Koura.
Koura discloses a robot, comprising a controller configured to: 	detect a virtual wall signal; 	identify a virtual wall according to a signal threshold and the virtual wall signal; and 	when the virtual wall is identified, such that each driving wheel of the robot is located at the outer side of the virtual wall when the robot is traveling along the outer side of the virtual wall; 	wherein the outer side of the virtual wall is a side of the virtual wall within an active region of the robot.
As per claims 1, 12, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious when the virtual wall is identified, adjust the signal threshold from a first signal threshold to a second signal threshold that is less than the first signal threshold, and control the robot to travel along an outer side of the virtual wall according to the second signal threshold and the virtual wall signal.
Claims 3-11 depend from claim 1 and claims 14-19 depend from claim 12 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662